                 Case 3:19-cv-05951-BAT Document 19 Filed 06/25/20 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     CARLA F.,
 8
                               Plaintiff,                     CASE NO. 3:19-cv-05951-BAT
 9
            v.                                                ORDER REVERSING AND
10                                                            REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                         PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals the portion of the ALJ’s decision finding her not disabled before April

14   16, 2016, contending benefits should be awarded as of April 30, 2011, the date she claims she

15   became disabled. The Commissioner argues the Court should reverse the entire decision. As

16   discussed below, the Court reverses only that portion of the ALJ’s decision finding plaintiff not

17   disabled before April 2016, and remands the case for further administrative proceedings limited

18   to whether plaintiff was disabled prior to April 2016.

19          The parties agree the case should be remanded but disagree over the scope. The Court

20   may remand for an award of benefits where the record is fully developed and additional

21   proceedings would serve no useful purpose; the ALJ failed to provide legally sufficient reasons

22   for rejecting evidence; and if the improperly discredited evidence were credited as true, the

23   claimant would be disabled. The court abuses its discretion by remanding for further proceedings



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
               Case 3:19-cv-05951-BAT Document 19 Filed 06/25/20 Page 2 of 4



 1   where the record provides no reason to believe the claimant is not in fact disabled. See Garrison

 2   v. Colvin, 759 F.3d 995, 1020, 1023 (9th Cir. 2014).

 3          However, only in rare circumstances should a court remand a case for benefits. Treichler

 4   v. Colvin 775 F3.d 1090, 1099 (9th Cir. 2014). Additionally, even when the three Garrison

 5   requirements are met, the Court retains the discretion to determine the proper remedy. For

 6   instance, the court may remand for further proceedings when the record as a whole creates

 7   serious doubts as to whether the claimant is, in fact, disabled. See Burrell v. Colvin 775 F.3d

 8   1133, 1141 (9th Cir. 2014). If additional proceedings can remedy defects in the original

 9   administrative proceedings, the Court should remand a social security case for further

10   proceedings. McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002).

11          Plaintiff contends the Court should award benefits for two reasons. First, she first argues

12   because the medical evidence is not definite regarding her onset date and inferences as to that

13   date must be made, the ALJ was required to call a medical expert to determine plaintiff’s onset

14   date. The argument calls for new evidence that has not yet been developed or evaluated, and

15   which may, or may not, support plaintiff’s claims; it is therefore not a basis upon which the

16   Court may rely to award benefits.

17          Next, plaintiff argues the Court should award benefits because she testified she became

18   disabled in April 2011. This disregards the fact the case involves insufficient medical evidence to

19   assess the onset date and that it should be remanded to develop and consider new medical

20   evidence. The Court cannot know at this juncture whether the new evidence will support

21   plaintiff’s testimony or contradict it. And of course if the evidence contradicts plaintiff’s

22   testimony it would be a valid basis for the ALJ to reject her claim of an onset date of 2011. The

23   Court accordingly concludes it appropriate to remand the case for further proceedings.



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
               Case 3:19-cv-05951-BAT Document 19 Filed 06/25/20 Page 3 of 4



 1          The scope of remand in this case contains an additional twist: the commissioner’s

 2   argument the ALJ erroneously found plaintiff became disabled in April 2016. In other words, the

 3   Commissioner seeks to appeal in this Court his own final decision that plaintiff is disabled as of

 4   April 2016. The Court rejects the argument. This matter is before the Court

 5   pursuant to 42 U.S.C. § 405(g). The section is not a vehicle upon which the Commissioner may

 6   rely to appeal its own final decisions. Apart from the absurdity of the Commissioner requesting

 7   the Court to reverse his own final decision, it is clear only the claimant can obtain judicial review

 8   under § 405(g) which states: “Any individual, after any final decision of the Commissioner of

 9   Social Security . . . may obtain review of such decision by a civil action . . . ." Id.

10          If the Commissioner wished to reverse the ALJ, he had the opportunity to do so before

11   the ALJ’s decision became the Commissioner’s final decision The Appeals Council may sua

12   sponte review an ALJ’s decision within sixty days of the decision. See 20 C.F.R. § 404.969(a)

13   (“Anytime within 60 days after the date of a decision or dismissal that is subject to review under

14   this section, the Appeals Council may decide on its own motion to review the action that was

15   taken in your case.”). Once the Appeals Council decides not to review the ALJ’s decision, that

16   decision becomes binding and constitutes a final decision for purposes of 42 U.S.C. § 405(g).

17   See 20 C.F.R. § 404.981. Hence, the Commissioner had the unconstrained opportunity to

18   overturn the ALJ’s determination at the agency level but failed to seize it.

19          The law requires parties to do things in the right way and at the right time. The

20   Commissioner’s attempt to reverse his own final decision violates both of these requirements.

21   The ALJ, the Appeals Council, and the Commissioner are all one entity under the Social Security

22   Administration. The ALJ, found the claimant disabled as of April 2016. The Appeals Council, on

23   the agency’s behalf, made the ALJ’s decision the commissioner’s final decision by not



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
               Case 3:19-cv-05951-BAT Document 19 Filed 06/25/20 Page 4 of 4



 1   overturning it. If the Commissioner wished to reach the decision it now seeks in this Court and

 2   reverse the partially favorable determination, he could have done so at any time before he made

 3   the ALJ’s decision the final decision. As he failed to do so, the Court rejects the Commissioner’s

 4   request to this Court to overturn the ALJ’s finding of partial disability and remand the disability

 5   finding for further proceedings. The Court accordingly affirms the portion of the ALJ’s final

 6   decision finding plaintiff is disabled as of April 30, 2016, and directs that it be left undisturbed

 7   on remand.

 8          In conclusion, the Court REVERSES the Commissioner’s final decision and

 9   REMANDS the matter for further administrative proceedings under sentence four of 42 U.S.C. §

10   405(g). On remand, the ALJ shall obtain the services of a medical expert to determine plaintiff’s

11   onset date; as needed the ALJ shall develop the record, reassess plaintiff’s testimony, and

12   redetermine plaintiff’s residual functional capacity, and proceed to the remaining steps as

13   appropriate. The Court orders the ALJ’s partially favorable determination that plaintiff is

14   disabled as of April 30, 2016 be undisturbed on remand.

15          DATED this 25th day of June, 2020.

16

17                                                                  A
                                                            BRIAN A. TSUCHIDA
18                                                          Chief United States Magistrate Judge

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
